Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10035137 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James Suggs on 02/18/2021.
The application has been amended as follows: 
In the claims: 
Claim 1, line 15,   “2:98 to 20:80”   has been replaced with --5:95 to 15:85--.
Claim 6-7 and 11, 14-16 are cancelled. 
Claim 17, line 6,   “2:98 to 20:80”   has been replaced with --5:95 to 15:85--.
Claim 18, 23 and 25 are cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the applied closet prior art  Holzle (US2002/0169075), and Collins (US3850850) alone or in combination does not teach using 5 to 20 parts by weight of thermally-untreated  solid catalyst precursor based on total weight of thermally-untreated solid catalyst precursor and thermally-treated mixed oxide.  Updated searches identified prior art US6576217 discloses using precipitant to make a complex oxide of Zn, Cu and Al,  then heat treating such complex oxide to forming oxide of Zn, Cu and Al.  US5019547 discloses using co-precipitant to forming a precursor of Zn, Cu and Al, then calcining to forming a catalyst of Cu, Zn and Al. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN LI/Primary Examiner, Art Unit 1796